Citation Nr: 0412016	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  99-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for a lumbosacral strain, with disc disease and 
degenerative arthritis.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1958 
to December 1959, with previous periods of duty with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision, issued 
as part of the Supplemental Statement of the Case (Statement 
of the Case), of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied the veteran's claim of entitlement to an initial 
evaluation in excess of 40 percent for a lumbosacral strain, 
with disc disease and degenerative arthritis, and to a total 
rating for compensation purposes based upon individual 
unemployability.  The veteran perfected a timely appeal of 
these determinations to the Board.

When this matter was previously before the Board in November 
2000, the Board remanded the case for further development and 
adjudication.  In doing so, the Board noted that, in April 
2000, the issue of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West Supp. 2000), for 
the failure to timely disclose and treat an aortic aneurysm, 
was raised.  This matter was referred to the RO, for 
appropriate consideration.  In a March 2003 rating decision, 
the RO denied the veteran service connection for this 
condition.  The veteran filed a timely Notice of Disagreement 
and, in April 2003, the RO issued a Statement of the Case 
with respect to this issue.  In October 2003, after the 
veteran filed a timely Substantive Appeal, he submitted a 
statement to the Board requesting that the issue of 
entitlement to service connection for abdominal aortic 
aneurysm be withdrawn from consideration on appeal.  This 
issue is therefore no longer pending before VA. 

In October and December 1998 rating decisions, the RO 
increased the evaluation of the veteran's low back disability 
from 10 percent disabling, effective October 20, 1997, to 20 
percent disabling, effective October 20, 1997, and then again 
to 40 percent disabling, effective October 20, 1997.  
Subsequently, the RO has declined to increase the evaluation 
of the veteran's service-connected low back disability, 
continuing the evaluation at 40 percent disabling, effective 
October 20, 1997.  Because a 40 percent evaluation does not 
represent the maximum rating available for the veteran's low 
back disability, the veteran's claim for an increase in 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In light of the foregoing, the Board 
has identified this claim for increase as reflected on the 
title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the appellant's claim of entitlement to 
an initial evaluation in excess of 40 percent for a 
lumbosacral strain, with disc disease and degenerative 
arthritis, and to a total rating for compensation purposes 
based upon individual unemployability.  For the reasons set 
forth below, these claims must be remanded for further 
development and adjudication.

With respect to the claim for a higher initial rating for the 
veteran's service-connected back disability, the Board notes 
that there have been significant changes in the pertinent 
rating criteria since the most recent VA examinations in 
August 2002 and February 2003 and since the RO's most recent 
consideration of the claim in March 2003.  Specifically, the 
criteria for evaluating intervertebral disc syndrome 
contained in Diagnostic Code 5293 were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  And the criteria for evaluating diseases and 
injuries of the spine were amended effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003) (listing 
the new criteria under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the revised provisions of 
the former Diagnostic Code 5293 for intervertebral disc 
syndrome).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To date, however, the veteran has not been 
notified of the newly enacted provisions of Diagnostic Codes 
5235-5243.  Moreover, the veteran's VA spine examinations did 
not sufficiently addressed the symptomatology contemplated by 
either set of revisions.  As such, further development, in 
the form of a new VA examination, and adjudication of the 
veteran's claim under the revised diagnostic criteria is 
warranted.  

In addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  A review of 
the veteran's examination reports reveals that the DeLuca 
factors were not adequately addressed.  For this reason also 
this claim must be remanded.

The veteran next contends that he is entitled to a total 
rating for compensation purposes based upon individual 
unemployability.  The Board notes, however, that the 
resolution of this claim may potentially be impacted by the 
veteran's low back claim.  As such, these claims are 
inextricably intertwined, and a Board decision on this claim 
at this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

As a final point, the Board observes that the claims folder 
includes correspondence from the Disabled American Veterans 
(DAV), dated October 2003, indicating that the veteran had 
agreed to be represented by DAV.  However, to date, the 
claims folder does not reflect that the veteran has completed 
the appropriate VA form indicating that he has selected that 
organization to represent him in this appeal.  The latest 
Form 21-22 contained in the claims folder, dated September 
1999, indicates that the veteran's representative is The 
American Legion, and indeed the file contains a Written Brief 
Presentation filed by The American Legion dated November 
2003.  As such, on remand, the RO should have the veteran 
clarify his representation in this appeal.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him for his low 
back problems since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to service-
connected cervical spine disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's cervical spine 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of cervical spine.  The 
examiner should also specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the cervical spine disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified

Finally, the examiner should express an 
opinion whether the veteran's service-
connected back disability renders him 
unable to obtain and maintain 
substantially gainful employment.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria for 
evaluating intervertebral disc syndrome 
that became effective on September 23, 
2002, and September 26, 2003.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

6. Finally, if it has not already done 
so, RO should contact the veteran and 
provide him with the appropriate form 
upon which to clarify his representation 
in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




